DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0053373 to Lu.
	Regarding claim 14, Lu teaches a semiconductor device comprising: 
an insulating layer (10); 
a conductive element (14c) in the insulating layer; 
a first barrier pattern (14b) in contact with a surface of the conductive element and a surface of the insulating layer; and 
a conductive pattern (15) on the first barrier pattern, wherein the first barrier pattern comprises metal nitride (¶ [0031]).

	Lu does not explicitly teach that the first conductive pattern (15) is metal. Lu teaches that the first conductive pattern is a bump, a ball grid array or a land grid array ¶ [0033]. Each of the disclosed features (bump, BGA, land grid array) is known in the art to be formed with metal, such as a metal based solder. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a material that is well suited for the intended use since it is desirable to form reliable connection structures.
	Regarding claim 15, Lu teaches a semiconductor device, further comprising a second barrier pattern (14a; ¶ [0030], Ni functions as a barrier metal) between the metal pattern and the first barrier pattern, wherein the second barrier pattern comprises a metallic material.
	Regarding claim 16, Lu teaches a semiconductor device, wherein a side surface of the first barrier pattern is not vertically aligned with a side surface of the metal pattern. Note that the low melting point solder ball will deform and spread when joined with an external device. The resulting side surface inherently would not be aligned with the side surface of the first barrier pattern.
	Regarding claim 17 Lu does not explicitly teach that the first conductive pattern (15) is metal. Lu teaches that the first conductive pattern is a bump, a ball grid array or a land grid array ¶ [0033]. Each of the disclosed features (bump, BGA, land grid array) is known in the art to be formed with metal, such as a metal based solder. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a material that is well suited for the intended use since it is desirable to form reliable connection structures.
.
Response to Arguments
5.	Applicant's arguments filed September 9, 2021 have been fully considered but they are not persuasive.
Applicant argues that there is no rationale for experimentally arriving at the claimed thickness of the barrier pattern. Since Lu does not disclose any thickness at all, one having ordinary skill in the art would have necessarily had to arrive at the optimal thickness through obvious and routine experimentation in order to practice the invention.
	Applicant argues that the thickness of the first barrier layer is a critical element for carrying out the invention. The written disclosure applicant relies on for disclosing the criticality suggests that “[t]he first barrier layer may be formed to a thickness, which is chosen to reduce influence on resistance . . . .” There is nothing to support the assertion that the claimed thickness is critical for carrying out the claimed invention. The choice of the word “may” illustrates that this is an optional, but not necessary thickness.
	Applicant further argues that the barrier layer, 14b, taught by Lu is intended to increase resistance since it is thicker than metal layers 14a and 14c. There is no evidence in the teaching of Lu to support such a conclusion since the thickness of these layers are not taught by Lu. Lu does not include a teaching of increasing nor decreasing resistance.  It would have been left to one having ordinary skill in the art to arrive at the optimal thicknesses through obvious and routine experimentation.
Allowable Subject Matter
Claims 1 – 13 and 21 – 23 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814